      Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PETER COSTEA                                  S
Plaintiff                                     S
                                              S
v.                                            S       CA-H-NO.:
                                              S
THE FRIEDRICH EBERT                           S
FOUNDATION                                    S
Defendant                                     S

                       PLAINTIFF'S FIRST AMENDED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW PETER COSTEA ("Costea"), Plaintiff, and complains of THE

FRIEDRICH EBERT FOUNDATION ("Foundation"), Defendant, as follows:

                                              I.

                                      JURISDICTION

       1.      This court has jurisdiction over the Parties and the subject matter of this lawsuit

based on diversity jurisdiction, specifically under 28 USC Section 1332. There is complete

diversity between the Parties because "all persons on one side of the controversy [are] citizens of

different states than all persons on the other side." See, McLaughly v. Miss. Power Co., 376 F.3d

344, 353 (5th Cir. 2004).

       2.      As it will be detailed below, The Foundation is a citizen of the Federal Republic

of Germany "("Germany"). It operates internationally in over 100 countries, and has a permanent

office in the United States, located in Washington, DC. The Foundation engages in significant

activities in and throughout the United States.

       3.      Costea, as the Plaintiff, is a citizen of the United States, a resident of the State of

Texas, and has his domicile in Harris County, Texas.

       4.      The amount in controversy exceeds $75,000.00.

                                              II.
      Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 2 of 20




Page 2

                                              PARTIES

         5.    The Foundation's main offices are located in Germany, and, specifically,

according to its website, in Bonn and Berlin. It runs offices and activities in many parts of the

world, on each continent, and in many countries. It also has offices in North America, one in

Washington, D.C., in the United States, and one in Ottawa, Canada. [Link: https://www.fes-

pscc.org/about/friedrich-ebert-stiftung/]

         6.    The Foundation's main office in the United States is located at 1023 15th Street,

NW, Washington, D.C. 20005. It may be served with the summons and the complaint at that

address, by serving Knut Dethlefsen, in his capacity as Representative of the Friedrich Ebert

Foundation to the United States and Canada.

         7.    Costea is an attorney and has been a member of the State Bart of Texas for over

thirty (30) years. He is a citizen of the United States and of the State of Texas, with his residence

and domicile in Harris County, Texas.

                                              III.

                                              VENUE

         8.    Venue of this action is proper in this judicial district because the parties to this

lawsuit reside or transact business in this judicial district; the actions, events, and developments

which have given rise to the causes of action sued upon occurred in this judicial district; and the

causes of action upon which Plaintiff sues accrued or have an impact in this judicial district.

         9.    Venue is also proper in this judicial district pursuant to the Texas mandatory

venue statute for defamation suits. Chapter 15.017 of the Texas Civil Practice & Remedy Code

requires that a suit for damages for defamation must be brought, among others, in the county

where the plaintiff resided at the time the cause of action accrued.

                                              IV.

                                      NATURE OF LAWSUIT

         10.   Plaintiff is suing the Defendant for libel defamation.
      Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 3 of 20




Page 3

                                                V.

                                                FACTS

A Little History

         11.    On May 5, 1949, close to the fifth anniversary of the end of World War II, several

Western nations signed, in London, the Statute of the Council of Europe. Its preamble states, in

relevant part, that, "(C)onvinced that the pursuit of peace based upon justice and international

cooperation is vital for the preservation of human society and civilization;" and "(R)eafirming

their devotion to the spiritual and moral values which are the common heritage of their peoples

and the true source of individual freedom, political liberty and the rule of law, principles which

form the basis of all genuine democracy …", the signatories engaged to construct, jointly, a new

Europe out of the ashes of World War II, and to rebuild the European civilization destroyed by

Nazism and German imperialism.

         12.    Eventually, the Council of Europe expanded, reaching, within a few years after

the end of the Cold War, an immense area of the globe, from Iceland in the North Atlantic to

Vladivostok on the Pacific Ocean, and all the way to the Bering Straits. Eventually, a European

Court of Human Rights was created, also in 1949, to facilitate the rebuilding of European

civilization, democracy, and the rule of law.

         13.    The Foundation claims to be a part of this vision which has, since if founding in

1925, evolved into a global vision.

About the Foundation

         14.    The Foundation defines itself on its US website in the following manner:

         Friedrich-Ebert-Stiftung (FES) – Foundation for social democracy! About us

         The Friedrich-Ebert-Stiftung (FES) is the oldest political foundation in Germany with a
         rich tradition in social democracy dating back to its foundation in 1925. The foundation
         owes its formation and its mission to the political legacy of its namesake Friedrich Ebert,
         the first democratically elected German President. The work of our political foundation
         focuses on the core ideas and values of social democracy – freedom, justice and
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 4 of 20




Page 4

         solidarity. This connects us to social democracy and free trade unions. As a non-profit
         institution, we organise our work autonomously and independently.

         Our goals: We promote (a) a free society, based on the values of solidarity, which offers
         all its citizens the same opportunities to participate on political, economic, social and
         cultural levels, regardless of their origin, sex or religion; (b) a lively and strong
         democracy; sustainable economic growth with decent work for all; (c) a welfare state that
         provides more education and improved healthcare, but at the same time combats poverty
         and provides protection against the challenges that life throws at citizens; (d) a country
         that is responsible for peace and social progress in Europe and in the world.

         What we do: We support and strengthen social democracy in particular by means of:

         (a)     Political educational work to strengthen the civil society. Our political education
         programs in Germany motivate, enable, inform and qualify citizens to successfully
         engage in political, trade union and civil spheres. We improve citizens’ participation in
         social discussions and decision-making processes.

         (b)    Think Tanks: We develop strategies on the core issues of economic, social and
         educational policies as well as on key issues that advance democracy. At the crossroad
         where think tanks, academia and political practitioners meet, we create a public discourse
         for a just and sustainable economic and social order on a national, European and
         worldwide level.

         (c)     International cooperation: With our international network of offices in more than
         100 countries, we support a policy for peaceful cooperation and human rights, promote
         the establishment and consolidation of democratic, social and constitutional structures
         and are pioneers for free trade unions and a strong civil society. We are actively involved
         in promoting a social, democratic and competitive Europe in the European integration
         process.

         (d)    Support for talented young people with scholarship programs, in particular for
         students and doctoral candidates from low-income families or with a migrant
         background. This is our contribution to increasing educational democracy.

         (e)     The collective memory of social democracy: Our archive, library and
         contemporary history projects keep the historical roots of social democracy and the trade
         unions alive and provide support for sociopolitical and historical research. (Source:
         https://www.fes-pscc.org/about/friedrich-ebert-stiftung/) (Exhibit 1)

         Thus, the Foundation is a non-media defendant.
      Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 5 of 20




Page 5

         15.   The lofty goals the Foundation identifies on its website, however, are not matched

by its actual work and practices. In reality, the Foundation is an ultra-rich establishment which in

recent decades has become a crusader for the extreme left. It hires "mercenaries of the word," to

borrow a phrase from Mark Twain, to write, smear, and defame by written word individuals,

non-governmental organizations, movements, and groups with which the Foundation disagrees.

         16.   Costea has been a victim of the Foundation's vicious, well planned and well

financed global ideological war against individuals and organizations who espouse traditional or

conservatives views on the issues of the day.

About Costea

         17.   Costea was born, during the decade following the signing of the Statute of the

Council of Europe, in Romania, in a deeply religious and traditional family. His father was a

Baptist preacher, and his mother a deeply religious woman. In 1944 Romania was occupied by

the Soviet Union and subsequently was forcefully turned into a communist and totalitarian state.

         18.   In the prior four (4) years Romania fought Soviet totalitarianism on the Eastern

front, and, after August 23, 1944, Nazi Germany on the Western front. Unfortunately, the 1944

Soviet occupation continued even after the end of the war and Soviet troops were still occupying

Romania when Costea was born.

         19.   Because of his Evangelical faith and his father's occupation, Costea suffered

discrimination and persecution during the communist regime. The discrimination was rampant,

the persecution intense, and it extended to his family as a whole. The decades following the end

of WWII were difficult for all Romanians. Life under communism was extremely harsh, citizens

were deprived of all political freedom, dissidents, real or presumed, were driven into labor and
      Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 6 of 20




Page 6

concentration camps by the tens of thousands, and, within a few decades, communism had

caused the death of over 800 000 human beings.

         20.   Life, however, was doubly harsh for Christians, especially for practicing

Christians and, even more harshly, for Evangelicals. Communist and atheist indoctrination by the

totalitarian left was extreme. All state institutions, primarily schools and the media, were used to

indoctrinate citizens, and particularly the young, in Marxism, extreme left political views,

scientific socialism, class hatred, cancel culture. History was being re-written, freedom was

called slavery, and slavery was called freedom.

         21.   And yet, having been raised in a religious atmosphere at home and in church,

Costea maintained his religious faith in the face of communist onslaught and totalitarian

indoctrination. He was not alone, however. Other Christians did likewise, but they, too, fell

victims to totalitarian abuse, discrimination, persecution, and lack of freedom.

         22.   As the communist reign intensified so did discrimination and persecution. The

ultimate incidents which radically impacted Costea's life occurred in the mid 1970s when Costea

was denied higher learning for the specific reason that he was a Christian and his father a Baptist

preacher. Without any prospects for any freedom or professional or economic fulfillment or

future, Costea had to leave Romania in 1978, after the communist authorities stripped him of his

Romanian citizenship.

         23.   Stateless, Costea sought a new home. He was able to eventually make it to the

United States as a refugee in the fall of 1978. Through hard work and motivation, as well as the

opportunities and generosity offered by the people of the United States, Costea eventually

realized the American dream, having attained two terminal degrees, of which a law degree, in
      Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 7 of 20




Page 7

1990. In November 1990 Costea was licensed to practice law by the State Bar of Texas, and has

continuously practiced law since January 2, 1991, mainly in the area of civil rights and

employment discrimination.

Rebuilding Civil Society in South Africa

         24.   However, even before becoming a licensed lawyer, Costea devoted himself to

using his education to promote liberty, civil rights, non-discrimination, and democracy. In 1989

he spent a full academic year in South Africa, teaching international relations at a university in

Johannesburg. Driven by a desire to keep the hope for freedom alive in the then isolated South

Africa, Costea did his best to inspire students and the public alike, of all colors and races, to

strive for freedom.

The Collapse of Communism

         25.   The end of the same year, December 1989 to be precise, brought freedom to

Romania, when communism collapsed as a result of a national revolt. A new era commenced.

Not only in Romania, but in the entire Eastern Europe and then the Soviet Union. In the

following year and through 1991 communism collapsed in the Soviet Union, the Soviet Union

broke up, and communism collapsed, gradually, in all former Soviet Republics.

         26.   The new era posed major challenges everywhere in the former communist world.

The main challenge was to rebuild democracy and the rule of law, design and construct modern

democratic institutions and structures, a new education system, a new and free press.

         27.   The main and ultimate challenge, however, was to rebuild the minds of the

hundreds of millions of citizens of former communist regimes, who, for decades had been

deprived of political and economic freedom, education, of the opportunity to think freely, of the
      Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 8 of 20




Page 8

opportunity to read, write and publish freely, to express themselves freely, to reconnect with

their past, traditions, and values. Marxism and communism had uprooted them from their

civilizational and cultural past, and had dislodged them from Europe's and the West's democratic

tradition.

         28.   A particularly great challenge was to teach people who for three generations had

not known freedom, the meaning of freedom and the meaning of democracy. To educate the

post-communist generation in constitutionalism, civil rights, the concept of elections, the concept

of free and fair elections, and the manner in which a genuine democracy works.

Rebuilding Democracy in Romania

         29.   Costea did not remain indifferent to these challenges, as have not also many

American intellectuals, politicians, constitutional scholars, missionaries, ministers, judges,

lawyers, charitable organizations, volunteers, and others who sought to make their contribution

to rebuilding the eastern half of Europe. The generations before them had done the same,

rebuilding Western Europe after Nazism destroyed it between 1939 and 1945.

         30.   Costea tried to do his part, occasionally traveling to Romania to lecture on

relevant subjects including civil rights, democracy, the rule of law, and constitutional issues. He

lectured in universities, high schools, church venues. All this at his own expense and to the

extent he was able to get away from his legal work in the United States.

         31.   He also worked with civic groups to enable them to start rebuilding democracy

and learn how to fend for themselves through constitutional means to defend and promote their

particular interests. Given his conservative, religious, and traditional upbringing and convictions,
      Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 9 of 20




Page 9

Costea worked mostly with pro-life and pro-family groups, advising them on the challenges

peculiar to their interests in an increasingly secular age.

         32.   Thus, in 2006 Costea assisted and advised Christian groups on how to launch the

first citizens initiated constitutional referendum in Romania's history. It was the first and most

profound, to date, exercise in citizens' participation in the democratic process. It aimed to amend

the country's Constitution and define marriage as the union between a man and a woman, in the

same manner as the majority of the States of the United States had done during the first decade

of the new century, and as other East European countries had also done.

         33.   Costea also sought to be an example to those aiming to build democracy and the

rule of law. He ran for office in 2014 and 2019 as an independent for a seat in the European

Parliament.

The Foundation Smears and Libels Costea

         34.   Apparently, Costea's work had not escaped the attention of the Foundation. In

2020, Costea fell victim to the Foundation's global campaign to smear, demean, defame, and

place in a false light individuals, groups, associations and organizations which promote a

perspective on civil society which differs from the ideological line promoted by the Foundation.

         35.   The Foundation's website states that it is active in over 100 countries around the

world, and that it runs a think tank to "create a public discourse for a just and sustainable

economic and social order on a national, European, and worldwide level."

         36.   As part of this process, the Foundation employs, through its global network and

enormous wealth, academics, intellectuals, writers and other masters of the written word to

denigrate conservative persons and groups around the world.
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 10 of 20




Page 10

       37.     In June 2020 The Foundation published and distributed around the globe a

Booklet in Romanian and English. It was written by a university lecturer in Romania whom the

Foundation hired and paid.

The Booklet and Its Falsehoods

       38.     The Booklet's Romanian title is Conservatorismul Insurgent in Romania, (Exhibit

2) which in English is Insurgent Conservatism in Romania. (Exhibit 3) (Link:

http://library.fes.de/pdf-files/bueros/bukarest/16290-20201021.pdf) Costea is identified by name

in this Booklet as one of the "actors of insurgent conservatism" in Romania.

       39.     The Foundation's Booklet has weaved an untruthful narrative about Costea,

portraying him before the entire world in a defamatory manner, an extremist who is against

democracy, human rights, and the rule of law..

       40.     Costea's smearing, which will be detailed in greater detail below, starts on the

cover page where the Booklet states that the actors allegedly responsible for the resurgence of

conservatism in Romania are "responsible for the 'normalization' of extreme right ideas in

society."

       41.     Relevant also, is the following material, also taken from the cover of the Booklet.

"Insurgent conservatism, reads the Booklet, is intensifying. New groups and conservative

movements in civil society are trying to extend their social base and mobilize adherents,

presenting its activism as a rebellion or counter-culture against the dominant political and

cultural narrative to modernize society."

       42.     The Booklet continues: "This study offers a general perspective of the

contemporary insurgent conservative ecosystem in Romania, by identifying the groups which
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 11 of 20




Page 11

belong to it, and by describing the strategies they use to contest - with surprising efficiency, the

principles at the foundation of capitalist modernity and democratic liberalism."

        43.     The last paragraph on the cover page adds that "by reinterpreting and re-defining

reality in an illiberal fashion, this new conservative activism is responsible for "normalizing"

extreme right ideas in society."

        44.     The Booklet's Introduction pretends that in the post-communist years there was a

growth of "radical, nationalist discourse", including in the ranks of the Orthodox Church. It

proposed that "public personalities" emerged during those years which challenged and competed

with "progressive groups." Conservative groups, including those who sought to amend the

Constitution to provide for the natural family, were called "authoritarian" and "reactionary" and

were said to have promoted "an antidemocratic vision of society." They are labeled "intolerant,"

"authoritarian," and "anti-establishment."

        45.     The Booklet defines "insurgent conservatism" as "a type of extremist

conservatism," a "reaction" to "democratic practices." The pro-family movement is accused of

"distorting the mechanisms and values of liberal democracy;" "promoting the systematic

violation of the fundamental principles of democracy, such as the rule of law, human rights, and

the equality between the sexes."

        46.     In the pages following the Introduction, the Booklet seeks to place its 2020

conclusions in a historical context. It links the contemporary conservative movement to the

"legionary movement" of the 1920s and 1930s which was anti-semitic and highly nationalistic.

In fact, the Booklet states that insurgent conservatism is "often neo-legionary, anti-Zionist / anti-

semitic, nationalist."
       Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 12 of 20




Page 12

        47.    Following these prefatory remarks, the Booklet launches into a description of the

"actors of insurgent conservatism, its structures, strategies, and tactics." The "actors," all of them

pro-life and pro-family grass roots movements, are said to have engaged in "reactionary and

ultraconservative" actions. Their views are called "ultraconservative, ultra-religious, and

reactionary", and are said to be against democracy, human rights, women, minorities, the rule of

law.

        48.    And now, closer to home, the Booklet became more explicit, identifying "the

flesh and bones" of this allegedly "ultra-conservative and reactionary" pro-family movement and,

more particularly, which individuals and organizations make up its engine. Costea is named as

one of them, as are some of the most decent and caring leaders of Romania's Catholic

community.

        49.    Three organizations are primarily denigrated in this manner: (1) the Parents for

the Teaching of Religion in Schools Association; (2) Pro-Vita; and (3) the Alliance of Romania's

Families. The last organization, AFR, is connected to Costea.

        50.    The Booklet states the following: "AFR was founded in 2007 by Peter Costea,

one of the proponents of the constitutional revision for the definition of marriage in 2006. A

lawyer by trade in the United States and a Baptist Christian, he offered legal assistance to the

Bodnariu family, in its case against the child protective services of Norway, which temporarily

suspended the parents' custody of their children as a result of accusations of violence against

their children. Also, together with Pro-Vita he intervened in a legal case in the Constitutional

Court in an amicus brief to prevent the recognition in Romania of foreign same-sex marriages.
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 13 of 20




Page 13

Additionally, in 2019 he ran as an independent in the European Parliament elections, among his

political objectives being the protection of the Christian heterosexual marriage, promoting anti-

abortion politics, nondiscrimination of Romanian citizens working abroad, reaffirming a

national, Christian character and identity."

       51.     In this context, smeared also is Asociatia Darul Vietii ("Gift of Life Association"),

a Catholic pro-life organization which promotes pro-life perspectives and runs pregnancy crisis

centers in Romania.

       52.     The Booklet, however, spares no effort in smearing outstanding public policy

institutions in the United States as well, which are credited with assisting the "ultra-conservative"

pro-family movements in Romania. Without exception, all of them are depicted in the most

derogatory fashion.

       53.     For instance, the prominent law group, Alliance Defending Freedom (ADF)

which almost continuously pleads cases before the United States Supreme Court, is identified as

"an extreme right Christian organization which militates for the supremacy of the White race."

       54.     Liberty Council, which also argues cases in favor of religious freedom and similar

causes in the courts of the United States, including the United States Supreme Court, is identified

as "an anti-LGBT organization."

       55.     Likewise smeared is the European Center for Law and Justice, a legal group in

Strasbourg, France which is similar to ADF in the United States, but which represents clients in

the European Court of Human Rights. The Booklet refers to it as "a Christian advocacy group,

anti-LGBT and anti-abortion."
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 14 of 20




Page 14

       56.     Summarizing its conclusions, the Booklet predicts that the movements which

make up Romania's "insurgent conservatism" will continue to exist as a force exerting "a

reactionary pressure .. a genuine challenge to democracy."

       57.     The Booklet is a product of the Foundation. It contains no disclaimers. The

Foundation reserved the right to control the printing, distribution, or reprinting of the Booklet.

The Foundation financed the Booklet and assumed responsibility for its content.

Attempts at Amicable Resolution

       58.     Attacking the reputation of someone, like Costea, who has given more than half

of his life to promoting freedom, civil rights, and nondiscrimination in the United States and in

Europe, is no laughing matter. The content of the Booklet impugns his character and impairs his

reputation.

       59.     Cognizant of the serious and damaging nature of the defamatory comments made

about him in the Booklet, either explicitly or indirectly, Costea sought to reason with the

Foundation to reach an amiable, not-monetary, resolution without the filing of a lawsuit.

Unfortunately, all such attempts were unsuccessful.

       60.     The first attempt was on August 24, 2020 by a direct phone conversation,

followed by an email. Written communications continued into early September 2020. On

September 7, 2020 Costea emailed the Foundation a letter demanding that the Booklet be

withdrawn from circulation and be taken down from its website. (Exhibit 4)

       61.     The Foundation refused to comply, the last communication between the litigants

on this subject having occurred on October 26, 2020.
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 15 of 20




Page 15

       62.     The request for the retraction was served on the Foundation within ninety (90)

days after Costea became aware of the existence of the booklet and the publication of the

defamatory statements.

       63.     Moreover, at all times relevant, the statements made in the Booklet were adopted

or ratified by the Foundation, and the writer operated in the course and scope of her relationship

with the Foundation.

       64.     No person associated with the Foundation or the author made any contact with

Costea to discuss the allegations or anticipated statements in the Booklet which were made about

him or could reasonably be construed, by a reasonable person, to relate to him.

       65.     Costea never consented to the defamatory statements. On the contrary, he acted

promptly to refute them and to seek their removal immediately after becoming aware of their

publication.

                                             VI.


                       PLAINTIFFS' CLAIM FOR DEFAMATION

       66.     Plaintiff realleges all factual allegations made above and would show that
Defendant is liable to him for libel defamation. The Foundation has made false and defamatory

statements of fact about Costea, as explained above. In so acting, the Foundation has invaded

Costea's personal interest in his reputation and good name.

       67.     The Foundation's published statements of fact about Costea referred to Costea by

name. The statements were defamatory. The statements were false. The Foundation acted with

actual malice or reckless disregard for the truth of the statements. Alternatively, the Foundation

was negligent, or is liable to Costea without regard to the truth. As a result of the defamatory

statements, Costea suffered injury.
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 16 of 20




Page 16

       68.     Furthermore, the statements were defamatory per se. They were made with

malice, actual malice, or reckless disregard for the truth. The publication of the false statements

was made negligently or intentionally. The Foundation made the statements with actual

knowledge of their falsity.

       69.     The defamatory statements in the Booklet are actionable. A reasonable factfinder

can reasonably conclude that the statements imply an assertion of fact, and, moreover, that they

referred to Costea. The falsity of the statements can also objectively be verified as being such.

The statements were not statements of public concern.

       70.     Additionally, the defamatory statements referred to Costea, both directly and

indirectly, and as a readily identifiable person. They tended to and actually injured his reputation

and thereby exposed Costea to public hatred, contempt, ridicule, or financial injury, and

impeached his honesty, integrity, virtue, and reputation. Moreover, the statements were not

ambiguous.

       71.     Costea furthermore alleges, in the alternative, that there was defamation by

implication. The defamatory meaning of the statements are implicit in the statements themselves.

In the further alternative, Costea pleads that the Foundation defamed him by gist. The

defamatory meaning of the statements arise implicitly from the entirety of the publication's main

themes, central ideas, or theses.

       72.     In the further alternative, Costea additionally alleges that the Foundation defamed

him by partial implication. The defamatory meaning of the statements arises implicitly from the

publication's discrete parts by inference, suggestion, or deduction.

       73.     The statements were false. There is nothing substantially true in the statements the

Foundation made about Costea either directly or indirectly. The Foundation's entire publication

contains statements which the Foundation knew or strongly suspected could present, as a whole,

a false and damaging and defamatory impression about Costea.

       74.     In the alternative, the Foundation knew or should have known that the
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 17 of 20




Page 17

defamatory statements were false and that the content of the publication would warn a

reasonably prudent person of its defamatory potential.

        75.      Furthermore, the defamatory statements were libelous per se. They are so

obviously hurtful to Costea or any person's reputation that their hurtful and defamatory nature

may readily be presumed. The statements are libelous per se because they injure a living person's

reputation and thus expose the person to public hatred, contempt, or ridicule or financial injury.

They impeach a person's honesty, integrity, virtue and reputation. See, Texas Civil Practice &

Remedies Code Chapter 73.001.

                                              VII.

                                       DAMAGES

        76.      As a direct result of the Foundation's false and defamatory statements Costea has

endured shame, embarrassment, humiliation, and mental pain and anguish. Costea is currently

injured and will in the future be seriously injured in his good name and reputation in the

community.

Libel Per Se Damages

        77.      The Foundation's defamatory statements against and about Costea are libelous on

their face and as such actionable pursuant to Section 73.01 of the Civil Practice and Remedies

Code. Costea, therefore, claims general damages in excess of the minimum jurisdictional limits

of this court.

Special Damages

        78.      As a further proximate result of the defamatory remarks published and

disseminated about Costea by the Foundation, Costea has suffered special damages. His

professional reputation has been seriously affected. Costea's credibility, professionalism, and

vocation have been seriously injured by the Foundation's untruthful statements about him. It will

take Costea years to reestablish his credibility and good name in the community. Additionally, it

is reasonable and foreseeable that the Foundation's libelous remarks about Costea will injure him
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 18 of 20




Page 18

in the future in the pursuit of his career.

        79.     All these injuries exceed the minimum jurisdictional limits of this court.

General and Compensatory Damages

        80.     Furthermore, Costea seeks general and noneconomic damages as provided by law,

including, but not limited to, injury to character and reputation, personal humiliation, injury to

feelings, mental anguish and similar wrongs. Costea also seeks to recover from the Foundation

reputation damages and damages to his character. Costea further is entitled to nominal damages.

Exemplary Damages

        81.     Considering the Foundation's unwillingness, in spite of more than one request, to

retract, correct, or withdraw from circulation the defamatory publication, the Foundation has

shown reckless disregard and malice and, accordingly, Costea is entitled to and seeks exemplary

damages.

        82.     The Foundation's libelous statements about and against Costea were made

maliciously, recklessly, and with an entire want of care. Therefore, Costea requests the court to

allow exemplary damages on this count.

        83.     The Foundation has impugned Costea's character and good name and reputation

and has tarnished his lifelong commitment and consistent track record in promoting human

rights, faith on the part of citizens in democracy, courts, the rule of law, and in the constitutional

order. It has done so by attributing to him false factual notions such as that he embraces, shares,

and imparts antidemocratic views, extremist views, and "extreme right views."

        84.     These statements about Costea were false when made, with an awareness that

they were false, were made recklessly, and with reckless disregard for whether or not they were

false. Unfortunately, the Booklet's false and reckless portraying of Costea could cause a

reasonable reader to believe that the challenged statements were conveying facts about Costea.

        85.     Furthermore, the Foundation set out a preconceived narrative about Costea,

motivated by ill will and bias. It and the writer failed to contact Costea to ascertain the
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 19 of 20




Page 19

truthfulness of the statements. It and the writer had obvious reasons to doubt the statements,

creating a false and facially implausible and factually flimsy narrative.

                                                VIII.

                                DAMAGES AND HARM

         86.     Costea is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of the Foundation's unlawful practices unless and until this court

grants relief.

         87.     Costea further alleges that the Foundation's conduct was grossly negligent and, as

such, moves the court for an award of exemplary damages.

                                                IX.

                                        JURY DEMAND

         88.     Plaintiff respectfully demands a trial by jury.

                                                X.

                                        PRAYER FOR RELIEF

         89.     WHEREFORE, PREMISES CONSIDERED, Plaintiff Peter Costea respectfully

prays that Defendant Friedrich Ebert Foundation be cited to appear and answer and that on final

trial Plaintiff be granted relief as follows:

         1.      Judgment in excess of the minimum jurisdictional limits of this court;

         2.      Judgment enjoining and permanently restraining the violations of the law by the

Defendant;

         3.      Judgment directing Defendant to pay Plaintiff actual, compensatory, liquidated,

and punitive damages on all counts, whether statutory or common law, and as more fully set out

above;

         4.      Retraction, public apology, cessation of the circulation of the Booklet and similar

actions and measures reasonably designed to correct all damages to Costea's reputation and to

prevent such damages from reoccurring in the future;
     Case 4:21-cv-01078 Document 2 Filed on 03/31/21 in TXSD Page 20 of 20




Page 20

        5.         Costs of suit and reasonable attorney's fees;

        6.         Prejudgment and postjudgment interest as provided by law; and

        7.         Such other and further relief, in law and in equity, to which Plaintiffs may be

justly entitled.

                                  Respectfully submitted,

                                  BY: //ss// peter costea
                                  __________________________
                                  Peter Costea
                                  TBN 04855900
                                  4544 Post Oak Place, Suite 350
                                  Houston, Texas 77027
                                  Tel. 713-337-4304
                                  Fax 713-237-0401
                                  Email: peter@costealaw.com
                                  PLAINTIFF PRO SE
